DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and SPECIES B Figs. 10-13 w/o traverse in the reply filed on 30SEPT2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification/Drawings
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
1) please include the magnet in the abstract. See e.g. SPEC P22/L15-25.
2) The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both the mechanical filter and the magnetic filter.
1) please use different part numbers for the mechanical filter and the magnetic filter.
2) Please update both the drawings and the specification without adding new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims are interpreted as a device defined by the structure of the device and its functional capabilities, not the operating method of its various operating states.
	The Examiner notes that the claims do not require as part of the invention “a plumbing and heating system” or any of the associated elements of “a plumbing and heating system”. The claims are interpreted as requiring only the claimed filter device with structures considered appropriate/capable of the specified functions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 3 sets forth the limitation “it”. It is unclear to what “it” refers.
Claim 1 line(s) 6 sets forth the limitation “the outside”. There is insufficient antecedent basis for this limitation in the claim and should be corrected to - - [[the]] an outside - -.
Claim 1 line(s) 23,28 sets forth the limitation “filtering members (40)” and “at least one filtering septum (41)”. It is unclear whether the claim requires multiple filters or just one filter. Note that the magnetic filter is not claimed.
Furthermore, the claim requires “at least one filtering septum (41)”, which may include two or more filtering septa, yet the claim also requires “a first half-chamber” and “a second half-chamber”. Referring to e.g. Figs. 6,12, only one filtering septa is disclosed. Therefore the scope of claim 1 cannot be ascertained.
Regarding claims 2-7,9-11, the claims are confusing as written with too many “and/or”, which makes it unclear as to what is required and what is optional.
Claim 3 line(s) 2 sets forth the limitation “the first side”, “the second side”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 3 to be dependent on claim 2.
Claim 3 line(s) 8,11 sets forth the limitation “it”. It is unclear to what “it” refers.
Claim 4 line(s) 19 sets forth the limitation “the first side”, “the second side”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 4 to be dependent on claim 2.
Claim 4 line(s) 4-5 sets forth the limitation “said plurality of operative configurations comprise at least:”. The claim is indefinite, because it is unclear what does and does not entail “at least” in this context. There are four configurations and it is unclear how there can be “at least”.
Claim 5 line(s) 6 sets forth the limitation “said plane of extension”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 5 to be dependent on claim 2.
Claim 5 line(s) 11 sets forth the limitation “the distance”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line(s) 15 sets forth the limitation “it”. It is unclear to what “it” refers.
Claim 6 line(s) 3-4,8-9,14-15,17 sets forth the limitation “the upper end”, “the top surface”, “the plane of extension”, “the axis of longitudinal extension”, “the dimensions”, “the external lateral surface”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 6 to be dependent on claim 5.
Claim 6 line(s) 6 sets forth the limitation “the latter”. There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the latter” refers.
Claim 7 line(s) 7,10 sets forth the limitation “said bottom surface”, “said top surface”, “said lower surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line(s) 7,10 sets forth the limitation “said bottom surface (3C)” and “said top surface (3C)”. The bottom surface and the top surface cannot be both reference sign (3C). Please clarify.
Claim 8 line(s) 15,31,44-45,59-60 sets forth the limitation “it”. It is unclear to what “it” refers.
Claim 8 line(s) 12-13,16 sets forth the limitation “the first side”, “the second side”, “the first magnetic filter”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8,11, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 line(s) 11 sets forth the limitation “can be”. The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability.” "can be" is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.
Claim 11 line(s) 15 sets forth the limitation “can be”. The verb form of the word "can" carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability.” "can be" is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.
Claim 11 line(s) 3 sets forth the limitation “it”. It is unclear to what “it” refers.
Claim 11 line(s) 4-5,6-7 sets forth the limitation “the respective lines”, “the bottom surface”, “the lower end”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DALLANGELO (EP 0498085).
Regarding claim 1, DALLANGELO teaches a combined mechanical and magnetic filter for liquids (title, Figs.) comprising:
a body (e.g. Fig. 2 #9) which defines therewithin a filtration chamber (interior) and having a plurality of openings (Fig. 2 #12-13,15-16);
a filtering septum (Fig. 2 #2) that is housed inside said filtration chamber so as to subdivide the filtration chamber into a first half-chamber (e.g. Fig. 2 #10) and a second half-chamber (e.g. Fig. 2 #8);
wherein the device is capable of having a plurality of operative configurations (see e.g. Figs. 4-7).
Regarding claim 2, DALLANGELO teaches e.g. the first half-chamber and the second half-chamber are connected with each other only through the filtering septum (Fig. 2).
Regarding claim 3, DALLANGELO teaches the e.g. the filtering septum is capable of operating in a single position by e.g. preventing fluid from passing from a first opening to a third opening without passing through the filtering septum (Fig. 2).
Regarding claims 4,8, DALLANGELO teaches a closure element (plug, e.g. Fig. 4 #40) capable of intercepting one opening and being in an operative configuration.
Regarding claim 5, DALLANGELO teaches e.g. the filtration chamber is delimited laterally by a lateral surface (see annotated Fig. 2), above by a top surface and below by a bottom surface of the body of the device, and wherein the filtering septum is positioned longitudinally between the bottom surface and the top surface of the filtration chamber of the body of the device (see annotated Fig. 2).
Annotated Fig. 2

    PNG
    media_image1.png
    997
    759
    media_image1.png
    Greyscale

Regarding claim 6, DALLANGELO teaches e.g. the body of the device is provided with a dividing wall (see annotated Fig. 2) extending inside the filtration chamber between the upper end of the filtering septum and a point of the top surface interposed between the first opening and the second opening, and wherein the dividing wall extends continuously with the filtering septum, and together contributes to dividing the filtration chamber longitudinally into the first half-chamber and the second half-chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over DALLANGELO (EP 0498085) in view of GUIDO (EP 3159313).
Regarding claim 7, DALLANGEO teaches e.g. the first magnetic filter (Fig. 2 #30) comprises a magnetic element (Fig. 2; see also par. [0016]) that is capable of generating a permanent magnetic field and inserted in the body in such a manner as to act upon the fluid passing through the filtration chamber.
DALLANGEO does not teach a hollow protuberance that retains ferromagnetic substances. However, GUIDO teaches a magnetic filter for treating a fluid in a pipe (title, Figs.) including a magnetic filter (Fig. 1 #22) comprising a magnetic element (Fig. 1 #21) that is capable of generating a permanent magnetic field and inserted in a housing/hollow protuberance (sheath, Fig. 1 #24) of the body in such a manner as to act upon the fluid passing through the filtration chamber and retain the ferromagnetic substances and particles present in the fluid on the surface of said first hollow protuberance inside the body of the device.
GUIDO teaches that such a construction is removable and facilitates cleaning of ferrous residues captured by the magnetic element (par. [0038-0039]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of DALLANGEO with the sheath of GUIDO in order to facilitate cleaning of the device. The references are combinable, because they are in the same technological environment of magnetic filtration. See MPEP 2141 III (A) and (G).
Claim(s) 7,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DALLANGELO (EP 0498085) in view of LIN (US 8636907).
Regarding claims 7,9-10, DALLANGEO does not teach two hollow protuberances containing two magnetic filters that retains ferromagnetic substances.
However, LIN teaches a sealed magnetic filter for hazardous operations and easy clean service (title, Figs.) including a plurality of magnetic filters (Fig. 2C #8) each comprising a magnetic element (Fig. 2A #9) that is capable of generating a permanent magnetic field and each inserted in a housing/hollow protuberance (holder sleeve, Fig. 2C #13) of the body in such a manner as to act upon the fluid passing through the filtration chamber and retain the ferromagnetic substances and particles present in the fluid on the surface of said hollow protuberances inside the body of the device (C4/L18-21).
LIN teaches that such a construction is removable and facilitates cleaning of ferrous residues captured by the magnetic element (C4/L37-49).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of DALLANGEO with the holder sleeves of LIN in order to facilitate cleaning of the device. The references are combinable, because they are in the same technological environment of magnetic filtration. See MPEP 2141 III (A) and (G).
Regarding claim 11, DALLANGEO teaches a drain (e.g. at #16 of Fig. 2), but does not teach a drain cock. However, LIN teaches a sealed magnetic filter for hazardous operations and easy clean service (title, Figs.) including a drain cock (Fig. 1 #7,68) for draining cleaning fluid (C3/L18-22).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of DALLANGEO with the drain cock of LIN in order to facilitate cleaning of the device. The references are combinable, because they are in the same technological environment of magnetic filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777